The intervening plaintiff Henkels & McCoy’s petition for certification for appeal from the Appellate Court, *93946 Conn. App. 712 (AC 16325) is granted, limited to the following issue:
The Supreme Court docket number is SC 15799.
James D. Moran, Jr., in support of the petition.
John B. Farley and Kevin M. Roche, in opposition.
Decided October 22, 1997
“Did the Appellate Court properly conclude that a statute of limitation defense may successfully be raised against an employer who has intervened, pursuant to General Statutes § 31-293, in a cause of action that had been brought within the statutory time limitation by the originating employee-plaintiff?”